Citation Nr: 1031843	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.  

2.  Entitlement to service connection for hiatal hernia. 

3.  Entitlement to service connection for peptic stomach 
disability. 

4.  Entitlement to service connection for lumbar spine 
disability. 

5.  Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1965 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March and June 2005 rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Houston, Texas.  

In January 2010, the Veteran and his spouse presented testimony 
at a videoconference hearing before the undersigned acting 
Veterans Law Judge of the Board.  A transcript of the hearing is 
associated with the claims folder.  

The issues of service connection for a respiratory disability, 
hiatal hernia, lumbar spine disability, and Hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The Veteran does not have peptic ulcer or stomach disability.


CONCLUSION OF LAW

A peptic stomach disability was not incurred in or aggravated by 
active service, and is not presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Under the VCAA, upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in June 2004.  The notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), concerning effective date and degree of 
disability, was provided in March 2006, after the Court's 
decision in Dingess mandating it.  However, this was followed by 
readjudication, affording the Veteran an opportunity to submit 
evidence for consideration; thus, the procedural defect was 
cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service, VA, and private treatment records; assisted the 
Veteran in obtaining evidence; afforded the Veteran an 
examination in September 2009; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Merits of Claim

The Veteran seeks service connection for peptic stomach 
disability, arguing that he currently has such a condition and 
that it is related to service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Peptic ulcer disease may be presumed to have been incurred in 
service if it is manifest to a degree of 10 percent within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records show treatment for 
gastritis in June 1972 and July 1973.  However, chronic stomach 
or peptic ulcer disease was not suspected or diagnosed in 
service, and ulcer disease was not diagnosed within one year of 
service discharge.  Furthermore, the evidence does not show that 
the Veteran has a currently diagnosed ulcer disease or stomach 
disorder.  There was an assessment of peptic ulcer disease/reflux 
by J. C., M.D. in April 2004, but no clinical findings or 
pertinent symptoms were reported at that time.  

At the time of a VA examination in September 2009, the examiner 
reviewed the Veteran's claims folder and history, and considered 
his complaints and physical examination findings.  The examiner 
indicated that there had been no hematemesis, melena, or history 
of vomiting.  He indicated that available private records did not 
indicate that the Veteran was diagnosed with peptic ulcer 
disorder or peptic stomach disorder.  He noted that the Veteran 
did not have any signs of significant weight loss or 
malnutrition, or of anemia.  His laboratory data was considered, 
and his hematocrit was in the normal range.  Furthermore, it was 
noted that a private endoscopy report dated in February 2002 had 
indicated hiatal hernia but a normal stomach (J.C., M.D., was the 
referring physician on the report).  The VA examiner indicated 
that the Veteran had gastroesophageal reflux disorder.  The 
examiner also indicated that he could not tell from the claims 
folder if the Veteran had ever been diagnosed with peptic ulcer 
disease or peptic stomach disorder, and he opined that the 
Veteran's symptoms were consistent with gastroesophageal reflux 
disease.  He noted that the service medical records showed that 
the Veteran had been seen a few times for 
gastritis/gastroenteritis, but that these were acute illnesses 
which appeared to have resolved.  He stated that there was no 
indication in the service medical records that the Veteran was 
having problems with heartburn, nausea, vomiting, dysphagia, or 
any other symptoms which would suggest the presence of a peptic 
ulcer or stomach disorder.  The examiner, who was tasked with 
determining what condition(s) the Veteran had and whether any 
condition found was related to service, did not diagnose a peptic 
ulcer or stomach disorder, concluding instead that the Veteran's 
symptoms were consistent with a different disorder (which is the 
subject of the remand that follows this decision).  

Based on the evidence, the Board concludes that service 
connection is not warranted for peptic stomach disorder.  While 
there was a report of peptic ulcer disease in April 2004, there 
were no clinical findings or pertinent complaints reported at the 
time, and there are no objective findings such as on endoscope 
reported anywhere to support a diagnosis of peptic ulcer disease.  
The examiner in September 2009 considered the Veteran's history, 
medical records, and examination findings, and did not find that 
the Veteran had a peptic ulcer disease or stomach disorder but 
indicated instead that his symptoms were consistent with another 
disorder (i.e., gastroesophageal reflux disease).  A currently 
diagnosed disorder is a cornerstone of a service connection 
claim.  While the Veteran feels that he has peptic ulcer disease 
or a stomach disorder, and testified to various gastrointestinal 
symptoms during and following service, he is a layperson and as 
such, his opinion as to medical matters such as this are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Moreover, a peptic stomach disorder is not a condition under case 
law where lay observation has been found to be competent, and 
therefore the determination as to the presence of the disability 
is medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

In the absence of a currently demonstrated peptic ulcer disease 
or stomach disability, service connection cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  In light of the 
above, service connection is not warranted for peptic or stomach 
disability.  


ORDER

Service connection for peptic stomach disability is denied. 


REMAND

The Veteran claims service connection for respiratory disability, 
hiatal hernia, lumbar spine disability, and hepatitis C 
disability.  Service treatment records show treatment for a 
pulmonary embolism, digestive tract problems including gastritis, 
and back problems.  

A preliminary review of the record shows that the Veteran 
currently has diagnoses of hepatitis C, a hiatal hernia, chronic 
obstructive pulmonary disease, and lumbar spine disability.  He 
has undergone VA examinations in relation to his disabilities; 
however, it does not appear that the VA examiners considered all 
pertinent medical records or statements of the Veteran.  The 
Veteran testified in January 2010 that he was treated after 
service but before the early 1990s by a Dr. Winston for stomach 
problems, that he began seeing Dr. Cary for a hiatal hernia in 
about 1983, that he saw Dr. Waite in the early 1980s, and that he 
underwent back surgery in 1982.  He indicated that at least some 
of these records should be available.  

The record contains reports from Dr. Cary dating from 2002, the 
earliest date that the Veteran had previously authorized 
treatment records from Dr. Cary.  However, earlier records of 
treatment the Veteran received from him, as well as all records 
of treatment the Veteran received from Drs. Winston and Waite, 
should be obtained, as they may be relevant to his claims.  
Depending on the availability and relevance of any reports 
obtained, additional VA medical opinions may be necessary.  

Further, in a July 2004 questionnaire and in hearing testimony, 
the Veteran claimed he incurred hepatitis as a result of sharing 
razors or toothbrushes in service; however, the VA examiner did 
not refer to this hepatitis risk factor in either the April 2005 
report or the June 2005, which also does not provide any 
rationale for the opinion expressed.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements, to include securing 
any necessary authorizations from the 
Veteran, to obtain all medical records of 
treatment of the Veteran received from Dr. 
Cary prior to 2002, and all medical 
records of treatment of the Veteran 
received from Drs. Winston and Waite.  

2.  Thereafter, if any additional records 
associated with the claims folder contain 
any references to respiratory, upper 
gastrointestinal, or lumbar spine 
problems, obtain VA medical opinions 
concerning them.  The examiner should 
render an opinion, with full rationale, as 
to whether it is at least as likely as not 
(a probability of 50 percent or greater) 
that the Veteran's current chronic 
obstructive pulmonary disease, hiatal 
hernia or gastroesophageal reflux disease, 
and/or lumbar spine disability, as 
appropriate, is related to service.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.  Arrange to have the Veteran's file 
reviewed by the VA examiner who conducted 
the examination in April 2005 and provided 
the addendum opinion in June 2005, if 
available, or another VA examiner who is a 
specialist in liver diseases if the April 
2005 examiner is not available, to address 
the following questions:

Is it at least as likely as not that the 
Veteran's hepatitis C is related to risk 
factors during service to specifically 
include the sharing of razors and/or 
toothbrushes.  The examiner should discuss 
the risk factors during service, in terms 
of whether it led to the Veteran's 
contraction of hepatitis C.  In that 
regard, the examiner should specifically 
consider and comment upon the following:  
(a) the Veteran's purported sharing of 
razors and/or toothbrushes in Vietnam and 
numerous "mobility trips", as reported 
by the Veteran in a July 2004 hepatitis 
risk questionnaire and in his testimony in 
January 2010; and (b) the significance of 
the Veteran's purported treatment for 
hepatitis C by a private physician shortly 
after he was discharged from service in 
1977, of which such treatment records are 
not available, as noted by the Veteran in 
his testimony in January 2010.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

4.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


